The crucial point in this case is the fact question as to what actually transpired in the attorney's office on July 19, 1930. The jury have indicated by their verdict that they accepted, in substance, Daum's version of what occurred at that time. There was a square conflict between the testimony of Daum and that of the other witnesses. It may fairly be said that each witness, including Daum, had some interest, direct or indirect, of greater or lesser degree, in having the transaction appear to the court as the witness testified it was. Some of Daum's testimony seems to indicate a marked willingness to disregard the truth upon occasion, and some of his statements seem to test credulity severely. However, after a careful study of the whole record, I have arrived at the conclusion that it ought not to be said in this case that Daum's testimony was so palpably false or incredible as a whole as to render it entirely unreasonable for the jurors, who heard and saw all the witnesses and observed their demeanor, to base a verdict upon the essence thereof if they saw fit.
Believing therefore that the evidence is legally sufficient to support the verdict of the jury, and believing also that no error of law prejudicial to appellant appears upon the record, I concur in the affirmance.